Case 7-21-cr-00197-PMH          Document 104        Filed in NYSD on 05/27/2021       Page 6 of 6



                                     [PROPOSED] ORDER

        GOOD CAUSING HAVING BEEN SHOWN, IT IS HEREBY ORDERED that

 Defendant Anthony Riccardi’s conditions of pretrial release are modified to vacate the condition

 that he submit to home detention enforced by Radio Frequency Location Monitoring. All

 remaining conditions of Anthony Riccardi’s pretrial release, including the appearance bond

 remaining unsecured by real propery, shall remain in full force and effect.



                   May 28
        Dated _______________, 2021

                                                      __________________________________
                                                      Hon. Judith
                                                      Hon. Philip McCarthy
                                                                  M. Halpern, U.S.D.J.
                                                      UNITED STATES MAGISTRATE JUDGE
                                                      SOUTHERN DISTRICT OF NEW YORK
